 20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                            & Billing Records) Pg 1 of 20




         EXHIBIT 3:
(Wilson Decl. & Billing Records)




                            Ex. 3 (Wilson Decl. & Billing Records) - Page 1 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 2 of 20




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

  In re:                                         §                          Chapter 11
  KRISJENN RANCH, LLC                            §
         Debtor                                  §                       Case No. 20-50805
                                                 §
  KRISJENN RANCH, LLC and                        §
  KRISJENN RANCH, LLC-SERIES                     §
  UVALDE RANCH, and KRISJENN                     §
  RANCH, LLC-SERIES PIPELINE                     §
  ROW as successors in interest to               §
  BLACKDUCK PROPERTIES, LLC,                     §
       Plaintiffs                                §
  v.                                             §
  DMA PROPERTIES, INC., and                      §
  LONGBRANCH ENERGY, LP,                         §                      Adversary No. 20-05027
       Defendants                                §
  DMA PROPERTIES, INC.                           §
       Counter-Plaintiff/Third Party Plaintiff   §
  v.                                             §
  KRISJENN RANCH, LLC,                           §
  KRISJENN RANCH, LLC-SERIES                     §
  UVALDE RANCH, and KRISJENN                     §
  RANCH, LLC-SERIES PIPELINE ROW,                §
  BLACKDUCK PROPERTIES, LLC,                     §
  LARRY WRIGHT, and JOHN TERRILL                 §                       Adversary No. 20-05027
       Counter-Defendants/Third-Party Defendants §



        DECLARATION OF NATALIE F. WILSON IN SUPPORT OF REQUEST FOR
                     ATTORNEYS’ FEES AND EXPENSES


  TO THE HONORABLE RONALD B. KING, CHIEF UNITED STATES BANKRUPTCY JUDGE:


          My name is Natalie F. Wilson. I am over 18 years of age; of sound mind; capable of making
  this declaration; fully competent to testify to the matters stated herein; and under no disability that
  prevents me from making this declaration. I have personal knowledge of each of the matters stated
  herein, unless otherwise indicated or qualified, and all of the facts stated herein are true and correct.


  L & B 24000/0002/L1930382.DOCX/                    1




                                    Ex. 3 (Wilson Decl. & Billing Records) - Page 2 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 3 of 20




  I acquired this personal knowledge as a result of my activities and duties as an attorney for DMA
  Properties, Inc. (“DMA”) as more particularly set forth below.

          I am Shareholder in the firm of Langley & Banack, Inc. (“Langley & Banack”). I received
  my Doctor of Jurisprudence Degree from the University of Hawaii William S. Richardson School
  of Law in 2007. I am licensed to practice law before the Supreme Court of the United States; the
  Fifth and Ninth Circuit Courts of Appeal; the United States District Courts for the District of
  Hawaii, Western District of Texas, Northern District of Texas, and Southern District of Texas; the
  State of Texas (2011), and the State of Hawaii (2007, voluntarily inactive). I am Board Certified
  in Business Bankruptcy Law by the Texas Board of Legal Specialization and have held such
  certification since 2018.

          In rendering the opinions concerning the necessity and reasonableness of the fees incurred
  in this matter, I have considered the following factors:

             (A)      The time and labor required, the novelty and difficulty of the questions
                      involved, and the skill required to perform the legal service properly;

             (B)      The likelihood that the acceptance of the particular employment will
                      preclude other employment by the lawyer;

             (C)      The fee customarily charged in the locality for similar legal services;

             (D)      The amount involved and the results obtained;

             (E)      The time limitations imposed by the client or by the circumstances;

             (F)      The nature and length of the professional relationship with the client,
                      Langley & Banack, Inc., and/or its attorneys;1

             (G)      The experience, reputation, and ability of the lawyer or lawyers
                      performing the services.

             (H)      Whether the fee is fixed or contingent on results obtained or uncertainty of
                      collection before the legal services have been rendered. Langley &
                      Banack was retained on an hourly fee basis in this case.

          I am one of the attorneys of record for DMA in this case. More specifically, I was hired as
  bankruptcy counsel after pre-petition state court litigation was removed to this Court. I am familiar
  with the facts of this case and the work that has taken place to date in this case or which would be
  required in the future in this case. I have also been involved in litigation similar to this cause as
  well as many other types of litigation. I have actively participated in and reviewed the file, legal

  1
      Attached hereto as Exhibit A is my profile, reflecting greater detail of my education, experience, and expertise.

  L & B 24000/0002/L1930382.DOCX/                              2




                                        Ex. 3 (Wilson Decl. & Billing Records) - Page 3 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 4 of 20




  issues, pleadings and correspondence among counsel in connection with this matter as of the date
  shown below. I have further actively participated in the preparation and presentation of this case.

         Attorneys’ services and fees in this case have been incurred in connection with our legal
  services performed for DMA in this adversary proceeding.

           The attached invoices submitted as Exhibit B-1 reflect the hours and hourly rates applied
  in this case by the attorneys representing DMA in this case. The hourly rates are appropriate and
  reasonable for the training and experience of each respective attorney and paralegal, and are
  customarily charged in the locality of Bexar County and the Western District of Texas for similar
  legal services. In fact, the hourly rate of $375.00/hr was a reduced rate from my typical hourly
  rate for bankruptcy litigation matters. My standard hourly rate for such matters is $400/hr which
  is reasonable and appropriate under all the relevant circumstances.

          I am the only timekeeper from Langley & Banack who provided services to DMA in this
  case. I am identified on the attached invoices as Timekeeper 0194. The invoices have been
  redacted to protect privileged communications and attorney-work product. The invoices have also
  been redacted to exclude time entries that were not related to the successful prosecution of DMA’s
  claims related to the Harris Saltwater Disposal Well (“Harris SWD”), sometimes referred to as the
  “Bigfoot Note.” For convenience, attached hereto as Exhibit B-2 is a spreadsheet showing only
  those time entries related to the Harris SWD/Bigfoot Note.

          In this case, DMA asserted that it had a valid and enforceable agreement under which it
  was owed 50% of the payments made by Bigfoot pursuant to the Bigfoot Note. The total of the
  payments that the Debtor had wrongfully withheld from DMA was more than $150,000.00. After
  the pre-petition litigation was removed to this Court, I primarily assisted litigation counsel in (a)
  conforming to local rules and practice and (b) developing a litigation strategy consistent with
  bankruptcy law and procedure. I have excluded time that did not directly contribute to the award
  of the funds paid into the registry of the Panola County Court to DMA, including, for example, all
  the days that I attended trial.

          It is my opinion that the fees charged, the hours worked, and services provided are
  reasonable, necessary, just and equitable for litigation of this type. Exhibit B was compiled from
  Langley & Banack, Inc.’s contemporaneous time records and invoices, which are kept by Langley
  & Banack, Inc. in the regular course of business, and it was the regular course of business of
  Langley & Banack, Inc. for an employee or representative of Langley & Banack, Inc., with
  knowledge of the act, event, condition, opinion, or diagnosis that was recorded, to make this record
  or to transmit the information to be included in this record. The record was made at or near the
  time or reasonably soon after the act, event, condition, opinion, or diagnosis that was recorded.
  The records attached to this affidavit are the originals or exact duplicates of the originals (subject
  to the redactions).

           I declare under penalty of perjury that the foregoing is true and correct.


  L & B 24000/0002/L1930382.DOCX/                    3




                                    Ex. 3 (Wilson Decl. & Billing Records) - Page 4 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 5 of 20




           Executed this 6th day of April, 2021 at San Antonio, Texas.




                                                ___________________________
                                                NATALIE F. WILSON




  L & B 24000/0002/L1930382.DOCX/                  4




                                    Ex. 3 (Wilson Decl. & Billing Records) - Page 5 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 6 of 20




               EXHIBIT A




                           Ex. 3 (Wilson Decl. & Billing Records) - Page 6 of 20
3/29/2021   20-05027-rbk Doc#240-3 Filed  04/07/21
                                       Natalie           Entered 04/07/21
                                               Wilson | Cybersecurity,               19:50:23
                                                                       Data Protection               Ex. 3 (Wilson Decl.
                                                                                       & Privacy | L&B
                                       & Billing Records) Pg 7 of 20


         Natalie Friend Wilson
             langleybanack.com/professionals/natalie-friend-wilson


         Attorney, Shareholder




         Location(s)

              San Antonio, Texas Attorneys



                  About Natalie Friend Wilson

         Natalie Wilson has a passion for helping businesses thrive in challenging economic and
         regulatory environments. She has over a decade of experience representing debtors, trustees,
         and creditors in commercial bankruptcy cases filed under chapters 7 and 11 of the
         Bankruptcy Code, including related litigation and appeals. She also consults with other
         members of the firm about bankruptcy-related issues or questions that may arise in litigation
         or transactional matters.

         The foundation of Ms. Wilson’s success in the restructuring arena is her ability to quickly
         learn the intricacies of a particular business so that she can develop creative, yet feasible,
         solutions to the challenges in any given industry. One common source of great uncertainty
         and potential liability across all industries is cybersecurity, data protection, and privacy.
         Recognizing the potentially enormous impact that cyber-attacks and data breaches can have


https://www.langleybanack.com/professionals/natalie-friend-wilson/                                                         1/6
                                                       Ex. 3 (Wilson Decl. & Billing Records) - Page 7 of 20
3/29/2021   20-05027-rbk Doc#240-3 Filed  04/07/21
                                       Natalie           Entered 04/07/21
                                               Wilson | Cybersecurity,               19:50:23
                                                                       Data Protection               Ex. 3 (Wilson Decl.
                                                                                       & Privacy | L&B
                                       & Billing Records) Pg 8 of 20

         on business operations and profitability, Ms. Wilson expanded her practice to include these
         areas. She assists businesses in developing and implementing policies, terms of use, response
         plans, and in responding to adverse incidents.

         Prior to joining Langley & Banack, Ms. Wilson clerked for Associate Justice Simeon R.
         Acoba, Jr. (Ret.) at the Hawaii Supreme Court. Her clerkship honed her research and writing
         skills and gave her insight into how courts decide cases. Most importantly, Justice Acoba
         emphasized the commitment to providing quality representation and service to every party
         before the Court and set an example of professionalism that established the tone for Ms.
         Wilson’s practice. After her clerkship, Ms. Wilson entered private practice in Honolulu,
         Hawaii, practicing before the bankruptcy, federal, and state courts in Hawaii.

         In addition to her thriving legal practice and her membership in various bar associations,
         Ms. Wilson is active in the Military Spouse JD Network, a bar association for lawyers
         married to members of the armed forces. She previously served as Key Spouse Mentor for the
         836th Cyberspace Operations Squadron and as the Key Spouse for the 92nd Cyber
         Operations Squadron (2016-2017) and the 624th Operations Center (2011-2012).

         Ms. Wilson’s outstanding contributions to the community have been widely recognized. She
         has been honored as a Professional “On the Rise” by Texas Lawyer Magazine (2018), San
         Antonio Business Journal’s 40 Under 40 (2016), and the Belva Lockwood Outstanding
         Young Lawyer by the Bexar County Women’s Bar Foundation (2014). In 2020, upon her
         spouse’s retirement from active duty service, Ms. Wilson received the “Yellow Rose of Texas”
         Commission from Governor Abbott.



         Education

                 University of Hawai’i, William S. Richardson School of Law, J.D., cum laude 2007
                      CALI Certificate of Excellence for Federal Courts, 2007
                      Law Review, Articles Editor
                      Phi Delta Phi
                 St. Mary’s College of Maryland, B.A., summa cum laude, 2004
                      Phi Beta Kappa
                      Phi Alpha Theta, National History Honors Society

         Board Certifications

                 Business Bankruptcy, Texas Board of Legal Specialization, 2018



         Bar Admissions


https://www.langleybanack.com/professionals/natalie-friend-wilson/                                                         2/6
                                                       Ex. 3 (Wilson Decl. & Billing Records) - Page 8 of 20
3/29/2021   20-05027-rbk Doc#240-3 Filed  04/07/21
                                       Natalie           Entered 04/07/21
                                               Wilson | Cybersecurity,               19:50:23
                                                                       Data Protection               Ex. 3 (Wilson Decl.
                                                                                       & Privacy | L&B
                                       & Billing Records) Pg 9 of 20

                 State of Texas, 2011
                 State of Hawaii, 2007 (voluntarily inactive)

         Court Admissions

                 Supreme Court of the United States, 2016
                 United States Court of Appeals, Fifth Circuit, 2012
                 United States Court of Appeals, Ninth Circuit, 2010
                 United States District Court, District of Hawaii, 2007
                 United States District Court, Southern District of Texas, 2010
                 United States District Court, Western District of Texas, 2011




                  Accolades

                 2018 On the Rise award, Texas Lawyer
                 Best S.A. Lawyers 2018, 2020, San Antonio Scene, Bankruptcy
                 San Antonio Business Journal 40 Under 40, 2016
                 Texas Super Lawyer Rising Star, 2015 (published by Thomson Reuters)
                 Belva Lockwood Outstanding Young Lawyer, Bexar County Women’s Bar Association,
                 2014

                 Associations

                 San Antonio Bar Foundation, Fellow, 2021
                 Turnaround Management Association, Central Texas Chapter
                       Network of Women (NOW) Committee Chair, 2020 – present
                       Secretary, 2018 – present
                       President, 2018
                 San Antonio Bar Association (Publications Committee, Articles Editor)
                 San Antonio Bankruptcy Bar Association
                       President, 2020 – present
                       Vice President, 2018-2019
                       Secretary, 2017
                 Bexar County Women’s Bar Association
                       Treasurer-Elect, 2021
                       Director, 2020
                       LEAD Academy, 2018
                 Hon. Larry E. Kelly Bankruptcy Inn of Court
                 Military Spouse JD Network
                       Treasurer, 2015-2016
                       Treasurer-Elect, 2014-2015


https://www.langleybanack.com/professionals/natalie-friend-wilson/                                                         3/6
                                                       Ex. 3 (Wilson Decl. & Billing Records) - Page 9 of 20
3/29/2021   20-05027-rbk Doc#240-3 Filed  04/07/21
                                       Natalie           Entered 04/07/21
                                               Wilson | Cybersecurity,               19:50:23
                                                                       Data Protection               Ex. 3 (Wilson Decl.
                                                                                       & Privacy | L&B
                                       & Billing Records) Pg 10 of 20

                 Hawaii Women Lawyers (Board of Directors, 2007 – 2010)




                  Articles » Read More
                 Shareholder Natalie Wilson discusses the life and legacy of Lucille Clifton, the
                 first Black Poet Laureate of Maryland
                 "One of Clifton’s most famous poems, Blessing the Boats, instantly transports me
                 “home” to my beloved alma mater and the longstanding Catholic tradition of blessing
                 the fleet that resonates with the history of St. Mary’s City."

                 National Data Privacy Day Emphasizes Protection of Personal Information
                 Today is National Data Privacy Day, developed by the National Cybersecurity Alliance
                 (NCA), to raise awareness about cybersecurity and urge individuals, businesses, non-
                 profits and federal agencies to become better informed and armed when it comes to
                 data. Read Natalie Wilson's thoughts on what a Democratic agenda will mean for
                 privacy regulations in the near future.

                 Natalie Friend Wilson writes on Protecting Your Position as a Creditor in the
                 Bankruptcy Process for the Women in the Law Section of the SBOT
                 The COVID-19 pandemic accelerated and deepened the recession that was predicted to
                 start in the latter half of 2020. One result was a significant number of bankruptcy
                 filings, especially in sectors that were already struggling, with no sign that the pace will
                 slacken in 2021.

                 Erica E. Valladares and Natalie Friend Wilson newly elected San Antonio Bar
                 Foundation Fellows
                 Fellows must demonstrate professional achievement, an exemplary reputation, and
                 commitment to the legal community.




                  Cases & Publications
         Bankruptcy Publications

                 “Protection Your Position as a Creditor in the Bankruptcy Process,” Texas Women in
                 the Law Section, State Bar of Texas, 2021
                 “Bankruptcy in the #MeToo Era,” San Antonio Lawyer (Jan./Feb. 2019)
                 Panel: Creditors’ Rights, American Bar Association Business Law Section Annual
                 Meeting (Sept. 2018)


https://www.langleybanack.com/professionals/natalie-friend-wilson/                                                         4/6
                                                     Ex. 3 (Wilson Decl. & Billing Records) - Page 10 of 20
3/29/2021   20-05027-rbk Doc#240-3 Filed  04/07/21
                                       Natalie           Entered 04/07/21
                                               Wilson | Cybersecurity,               19:50:23
                                                                       Data Protection               Ex. 3 (Wilson Decl.
                                                                                       & Privacy | L&B
                                       & Billing Records) Pg 11 of 20

                 “Fight Early or Else You May Not Get to Fight at All: An Overview of the Preclusive
                 Effect of State Court Judgments in Non-Dischargeability Actions”, State Bar of Texas
                 Annual Meeting, June 2015 (co-presented with Vanessa Deleon Guerrero)
                 “The Impact of Stern v. Marshall: A Practical Approach” (CLE presentation, Nov. 2012)
                 “Stern v. Marshall: A Practical Approach,” San Antonio Lawyer, Sept.-Oct. 2012
                 Making the Best of a Bad Situation: Planning for Business Bankruptcy
                 https://www.thelawtog.com/making-the-best-of-a-bad-situation-planning-for-
                 business-bankruptcy/

         Cybersecurity, Data Protection, and Privacy Publications

                 Panel: “Dark Web, Insider Threat, Cyber Resilience,” San Antonio Future Con (Nov.
                 2019)
                 Co-Presenter: “Reducing Risk for Privacy Programs in an Evolving Regulatory
                 Landscape,” IAPP Knowledge Net, San Antonio Chapter (Oct. 2019)
                 “Privacy- What is the Fuss all About? A Cybersecurity, Data Protection, and Privacy
                 Primer,” Bexar County Women’s Bar (Oct. 2019)
                 “US Date Protection Law: Past, Present & Future,” San Antonio Techno Security &
                 Digital Forensics Conference (Sep. 2019)
                 “Your Small Business Clients and Cybersecurity,” San Antonio Lawyer (July/Aug.
                 2019)
                 Panel: “Blindsided- How to Respond to an Attack,” Independent Bankers Association
                 of Texas Cybersecurity Summit (Feb. 2019)

         Reported Cases

                 Valence Technology Inc. v. KPMG Finance Inc. (In re Valence Technology, Inc.), No.
                 15-50381 (5th Cir. 2016) (successfully defended award of Success Fee earned by
                 investment banker employed by the debtor) (argued)
                 Official Committee of Unsecured Creditors v. Moeller (In re AGE Refining, Inc.), No.
                 14-50046 (5th Cir. 2015) (successfully defended appeal by Creditors’ Committee of
                 orders approving settlement with major lender and approving plan of reorganization
                 under “cramdown” procedures) (argued)
                 Villegas v. Schmidt, No. 140423 (5th Cir. 2015) (successfully defended order dismissing
                 suit against a Chapter 7 Trustee for plaintiff’s failure to receive permission from the
                 Court appointing the Trustee as required under Barton doctrine) (submitted on briefs)
                 Lopez v. Osuna, No. 04-14-00310 (Tex. Ct. App. – San Antonio 2014) (successfully
                 appealed trial court’s denial of motion to dismiss claims against standalone birthing
                 center) (argued)




https://www.langleybanack.com/professionals/natalie-friend-wilson/                                                         5/6
                                                     Ex. 3 (Wilson Decl. & Billing Records) - Page 11 of 20
3/29/2021   20-05027-rbk Doc#240-3 Filed  04/07/21
                                       Natalie           Entered 04/07/21
                                               Wilson | Cybersecurity,               19:50:23
                                                                       Data Protection               Ex. 3 (Wilson Decl.
                                                                                       & Privacy | L&B
                                       & Billing Records) Pg 12 of 20


                  Personal Information

         Natalie grew up near Baltimore, MD and arrived in San Antonio via Hawaii thanks to her
         husband, an active duty senior non-commissioned officer in the United States Air Force. The
         Wilsons have fallen in love with their adopted hometown and could not imagine a better
         place to put down roots and raise their family. The Wilsons are active members of the Joint
         Base San Antonio community and parishioners at St. Joseph Catholic Church.




https://www.langleybanack.com/professionals/natalie-friend-wilson/                                                         6/6
                                                     Ex. 3 (Wilson Decl. & Billing Records) - Page 12 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 13 of 20




            EXHIBIT B-1




                          Ex. 3 (Wilson Decl. & Billing Records) - Page 13 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 14 of 20




                          Ex. 3 (Wilson Decl. & Billing Records) - Page 14 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 15 of 20




                          Ex. 3 (Wilson Decl. & Billing Records) - Page 15 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 16 of 20




                          Ex. 3 (Wilson Decl. & Billing Records) - Page 16 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 17 of 20




                          Ex. 3 (Wilson Decl. & Billing Records) - Page 17 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 18 of 20




          EXHIBIT B-2




                          Ex. 3 (Wilson Decl. & Billing Records) - Page 18 of 20
                                                         Time ID   Date       Hours     Amount Rate     Description
                                                            2269373 8/13/2020       0.8      300    375 Revise SWD MSJ to conform to bankruptcy court requirements, draft
                                                                                                        proposed order
                                                            2272264 8/20/2020       0.3    112.5    375 Receive various motions from opposing counsel, breif review of same,
                                                                                                        email communications with litigation team regarding request to continue
                                                                                                        MPSJ Bigfoot Note Hearing
                                                            2273397 8/23/2020       1.2      450    375 Draft Response in Opposition to Motion to Continue, icnludign breif legal
                                                                                                        research regarding movamnt's burden for obtaining continuance under
                                                                                                        FRCP 56(d)
                                                            2273974 8/24/2020       0.4      150    375 Finalize and file Repsonse to Motion to Continue Hearing on Bigfoot MPSJ

                                                            2270471   8/24/2020        0.1      37.5       375 Review KrisJenn Supplement to Motion to Continue
                                                            2274390   8/25/2020        0.7     262.5       375 Appear at hearing on motion to Continue Bigfoot MPSJ
                                                            2283293   9/14/2020        0.4      150        375 Brief analysis of debtor's Response to SWD MPSJ, communicate with co-
                                                                                                               counsel [readacted for work-product]
                                                            2283860   9/16/2020        0.4      150        375 Confer with co-counsel regarding straetgy for response to SWD MPSJ
                                                            2285660   9/21/2020        2.5     937.5       375 Participate in moot MPSJ argument
                                                            2286257   9/21/2020        0.2        75       375 Review KrisJenn August MOR to determine if there is anything relevant to
                                                                                                               MSJ hearing [redacted for work product]
                                                            2295096 10/8/2020          0.8       300       375 Prepare for summary judgment hearing
                                                            2296075 10/12/2020         0.2        75       375 Correspondence with court and co-counsel confirming MSJ hearing by
                                                                                                               Webex
                                                            2296090 10/12/2020         0.2        75       375 Brief review of sur-reply and evidentiary objections, communication with
                                                                                                                                                                                                                     & Billing Records) Pg 19 of 20




                                                                                                               C. Hebert regarding same
                                                            2296470 10/13/2020         1.6       600       375 Appear telephonically at hearing on Motion for Partial Summary
                                                                                                               Judgment
                                                            2296471 10/13/2020         0.4       150       375 Revise post-hearing orders on MPSJ and Motion to Quash Strolle
                                                                                                               deposition
                                                            2305102 10/30/2020         0.5     187.5       375 Communciations with Debtor's counsel and C. Hebert regarding proposal
                                                                                                               for consensual resoltuion of Bigfoot Note issue
                                                            2306905   11/3/2020        0.6       225       375 Conference with C. Hebert and J. Muller regarding resolution of Bigfoot
                                                                                                               note payments
                                                            2322288 12/11/2020         0.3     112.5       375 Call with C. Hebert regarding [redacted for work product] funds held in
                                                                                                               Panola County Registry [redacted for work product]
                                                                                                                                                                                          20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.




Ex. 3 (Wilson Decl. & Billing Records) - Page 19 of 20
20-05027-rbk Doc#240-3 Filed 04/07/21 Entered 04/07/21 19:50:23 Ex. 3 (Wilson Decl.
                           & Billing Records) Pg 20 of 20


 4350
 11.6
 Total




                         Ex. 3 (Wilson Decl. & Billing Records) - Page 20 of 20
